Citation Nr: 0522235	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 20 percent for lumbosacral strain.  The veteran requests a 
higher rating.

The veteran testified before the undersigned Veteran's Law 
Judge via videoconferencing in June 2005.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran is service connected for 
lumbosacral strain, which was a result of heavy lifting in 
service.  Several years after service, in 1989, he was 
involved in a motor vehicle accident.  Thereafter, in 1990, 
he underwent surgery for a herniated disk at L5-S1.  The 
veteran claims that his diskectomy, which resulted in a 
diagnosis of degenerative disk disease, is a result of his 
in-service injury.  However, the veteran underwent a VA 
examination in November 2003, in which the VA examiner opined 
that the veteran's disk disability is secondary to his 1989 
automobile accident and not the lumbosacral strain injury 
that occurred in service.  The examiner's rationale was that 
the veteran's back disability would have required surgery 
much sooner than 1990 if the disk disability was indeed due 
to the in-service lumbosacral strain.  The Board notes, 
however, that the November 2003 VA examiner did not 
differentiate which of the veteran's symptoms pertained to 
his service-connected lumbosacral strain and which were a 
result of the non-service-connected degenerative disk 
disease.  Therefore, a new VA examination is necessary to 
distinguish which of the veteran's symptoms pertain to his 
service-connected disability and which pertain to his non-
service-connected degenerative disk disease.

In light of the above discussion, this case is REMANDED for 
the following actions:


1.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability from lumbosacral 
strain.  Any tests or studies deemed 
necessary to make these determinations 
should be undertaken or ordered by the 
physician.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The examiner should provide the range of 
motion for the lumbar spine, with 
notation as to the degree of motion at 
which the veteran experiences pain, if 
any.  All current symptomatology should 
be identified and described, including 
any functional loss associated with the 
lumbar spine due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  Any ankylosis of the 
lumbar spine should also be identified 
and fully described.

The physician should inquire as to 
whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Any limitation of 
motion of the lumbar spine noted should 
also be described in terms of slight, 
moderate, or severe.

The examiner should also indicate whether 
there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.

The physician should distinguish which 
symptoms are a result of the veteran's 
service-connected lumbosacral strain and 
which are a result of his non-service-
connected degenerative disk disease.  If 
the physician cannot differentiate the 
symptoms, this should be noted in the 
examination report.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


